                   Case 3:19-cv-07185-JSC Document 58 Filed 07/22/20 Page 1 of 2


 1   Jahan C. Sagafi (State Bar No. 224887)          Peter Romer-Friedman*
     OUTTEN & GOLDEN LLP                             GUPTA WESSLER PLLC
 2   One California Street, 12th Floor               1900 L Street, NW, Suite 312,
     San Francisco, CA 94111                         Washington, DC 20036
 3
     Telephone: (415) 638-8800                       Telephone: (202) 888-1741
 4   Facsimile: (415) 638-8810                       Email: peter@guptawessler.com
     Email: jsagafi@outtengolden.com
 5                                                   Jason R. Flanders (State Bar No. 238007)
     Adam T. Klein*                                  AQUA TERRA AERIS LAW GROUP
 6   Michael Litrownik*                              490 43rd Street
     OUTTEN & GOLDEN LLP                             Oakland, CA 94609
 7
     685 Third Avenue, 25th Floor                    Telephone: (916) 202-3018
 8   New York, NY 10017                              Email: jrf@atalawgroup.com
     Telephone: (212) 245-1000
 9   Facsimile: (646) 509-2060                       Matthew K. Handley*
     Email: atk@outtengolden.com                     Rachel Nadas*
10   Email: mlitrownik@outtengolden.com              HANDLEY FARAH & ANDERSON PLLC
                                                     777 6th Street, NW
11
     Pooja Shethji*                                  Eleventh Floor
12   OUTTEN & GOLDEN LLP                             Washington, DC 20001
     601 Massachusetts Ave. NW                       Telephone: (202) 559-2411
13   Suite 200W                                      Email: mhandley@hfajustice.com
     Washington, DC 20001                            Email: rnadas@hfajustice.com
14   Telephone: (202) 847-4400
15   Facsimile: (646) 952-9114                       William Most (State Bar No. 279100)
     Email: pshethji@outtengolden.com                LAW OFFICE OF WILLIAM MOST
16                                                   201 St. Charles Ave., Ste. 114, # 101
     * pro hac vice                                  New Orleans, LA 70170
17                                                   Telephone: (504) 509-5023
                                                     Email: williammost@gmail.com
18
19   Attorneys for Plaintiff and Proposed Class Members

20                                   UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
21                                      SAN FRANCISCO DIVISION
22     NEUHTAH OPIOTENNIONE, on behalf of
       herself and others similarly situated,             Case No. 3:19-cv-07185-JSC
23
24                           Plaintiff,                   NOTICE OF PLAINTIFF’S OPPOSITION TO
                                                          FACEBOOK’S RELATED CASE MOTION IN
25            v.                                          VARGAS V. FACEBOOK, INC.

26     FACEBOOK, INC.,

27                           Defendant.
28


                                              PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO DISMISS
                                                                              CASE NO. 3:19-CV-07185-JSC
               Case 3:19-cv-07185-JSC Document 58 Filed 07/22/20 Page 2 of 2


 1
            Plaintiff Neuhtah Opiotennione respectfully submits the following Notice to inform this Court
 2
     that today she filed an Opposition to Defendant Facebook, Inc.’s Administration Motion to Consider
 3
     Whether the above-captioned action is related to Vargas v. Facebook, Inc., No. 19-cv-05081-WHO
 4
     (N.D. Cal.). That opposition brief is attached hereto as Exhibit A. In addition, today the Plaintiffs in
 5
     Vargas also filed an opposition to Facebook’s related case motion. Their opposition brief is attached
 6
     hereto as Exhibit B.
 7
     Dated: July 22, 2020                                    Respectfully submitted,
 8

 9                                                           / s / Peter Romer-Friedman
      Jahan C. Sagafi (State Bar No. 224887)                 Peter Romer-Friedman*
10    OUTTEN & GOLDEN LLP                                    GUPTA WESSLER PLLC
      One California Street, 12th Floor                      1900 L Street, NW, Suite 312
11    San Francisco, CA 94111                                Washington, DC 20036
      Telephone: (415) 638-8800                              Telephone: (202) 888-1741
12
      Facsimile: (415) 638-8810                              Email: peter@guptawessler.com
13    Email: jsagafi@outtengolden.com
                                                             Jason R. Flanders (State Bar No. 238007)
14    Adam T. Klein*                                         AQUA TERRA AERIS LAW GROUP
      Michael Litrownik*                                     490 43rd Street
15    OUTTEN & GOLDEN LLP                                    Oakland CA 94609
      685 Third Avenue, 25th Floor                           Telephone: (916) 202-3018
16
      New York, NY 10017                                     Email: jrf@atalawgroup.com
17    Telephone: (212) 245-1000
      Facsimile: (646) 509-2060                              Matthew K. Handley*
18    Email: atk@outtengolden.com                            Rachel Nadas*
      Email: mlitrownik@outtengolden.com                     HANDLEY FARAH & ANDERSON PLLC
19                                                           777 6th Street, NW
20    Pooja Shethji*                                         Eleventh Floor
      OUTTEN & GOLDEN LLP                                    Washington, DC 20001
21    601 Massachusetts Ave. NW                              Telephone: (202) 559-2411
      Suite 200W                                             Email: mhandley@hfajustice.com
22    Washington, DC 20001                                   Email: rnadas@hfajustice.com
      Telephone: (202) 847-4400
23    Facsimile: (646) 952-9114                              William Most (State Bar No. 279100)
24    Email: pshethji@outtengolden.com                       LAW OFFICE OF WILLIAM MOST
                                                             201 St. Charles Ave., Ste. 114, # 101
25    * pro hac vice                                         New Orleans, LA 70170
                                                             Telephone: (504) 509-5023
26                                                           Email: williammost@gmail.com
      Counsel for Plaintiff and the Putative Class
27
28

                                                         1
